Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Pursuant to the amendment dated 10/19/2021, claim 3 has been cancelled and new claim 20 has been added.  Claim 20 belongs with the invention of group I.  
Claims 1, 2, and 4-20 are pending. 

Election/Restriction
Applicant’s election without traverse of Group I, claims 1, 2, 4-8, and 11-20 in the reply filed on 10/19/2021 is acknowledged.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2021.

Claims 1, 2, 4-8 and 11-20 are under current examination.  
All rejections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puls et al. (GB 2550002; publication date: 11/08/2017) in view of Punsch et al. (US 2018/0028435; publication date: 02/01/2018) and further in view of Staudigel et al. (US 2007/0160555; publication date: 07/12/2007).  

Puls discloses a cosmetic composition containing 0.05% to 10% by weight of a metal oxide powder, preferably a hydrophobized silicate (i.e. silica); 0.01 to 2% by weight of at least one white pigment; 1.0 to 50% by weight of wax; 1.0 to 30% by weight of an emulsifier, and 5.0 to 90% by weight water (abstract).  
With regard to instant claim 1, Puls does not disclose bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2.
As noted above, Puls discloses that the composition contains wax, and preferably beeswax (0034).  
Punsch, in the analogous art of hair styling compositions (title), discloses that bis-diglyceryl polyacyladipate-1 and bis-diglyceryl polyacyladipate-2 as well as beeswax can function as waxes in hair styling compositions (0017).  It would have been prima facie obvious to use bis-diglyceryl polyacyladipate-1 and/or bis-diglyceryl polyacyladipate-2 as the wax in Puls’ composition because one having ordinary skill in the art would have recognized these substances as suitable for this purpose.  Please refer to MPEP 2144.07.  
Puls is also silent with regard to adding diatomaceous earth to the composition.  
As noted above, Puls discloses that the composition contains a white pigment.  
Staudigel discloses that diatomaceous earth acts as an opacifying agent in personal care compositions, as do powders such as silica or titanium dioxide among prima facie obvious to use diatomaceous earth as the pigment in Puls’ composition because one having ordinary skill in the art would have recognized it as suitable.  See MPEP 2144.07.  
With regard to the amount of each ingredient required by instant claims 1-5 and 11-16, the amount of wax disclosed by Puls overlaps with the range for each ingredient required by the instant claims.  Please refer to MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
With regard to claims 7 and 18, the composition does not require clay minerals. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Puls et al. (GB 2550002; publication date: 11/08/2017) in view of Punsch et al. (US 2018/0028435; publication date: 02/01/2018) and further in view of Staudigel et al. (US 2007/0160555; publication date: 07/12/2007) as applied to claims 1, 2, 4, 5, 7, 11-16, and 18 above, and further in view of Samuel et al. (US 9,452,129; publication date: 09/27/2016).  

The relevant disclosures of Puls, Punsch, and Staudigel are set forth above.  None of these references discloses adding a natural oil as required by instant claims 6 and 17. 
Samuel, in the analogous art of hair care compositions (title), discloses that coconut oil in hair care compositions provides nourishment to the hair and scalp (col 2, line 56).  
prima facie obvious to add a natural oil such as coconut oil to the composition of Puls.  The artisan of ordinary skill would have been motivated to do so in order to provide a hair and scalp nourishing quality to the composition.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the coconut oil in an amount that has a nourishing effect.  The composition contains waxy/oily ingredients therefore coconut oil, which is also hydrophobic, would be compatible.  With regard to the amount of natural oil required by the instant claims, it would merely be a matter of routine testing of several amounts of coconut oil for one having ordinary skill in the art to determine how much achieves the desired nourishing effect.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puls et al. (GB 2550002; publication date: 11/08/2017) in view of Punsch et al. (US 2018/0028435; publication date: 02/01/2018) and further in view of Staudigel et al. (US 2007/0160555; publication date: 07/12/2007) as applied to claims 1, 2, 4, 5, 7, 11-16, and 18 above, and further in view of Behan et al. (US 5,190,915; issue date: 03/02/1993).  

The relevant disclosures of Puls, Punsch, and Staudigel are set forth above.  As noted above, Puls discloses that the composition contains 1.0 to 30% by weight of an emulsifier.  Puls discloses further that the emulsifier may be fatty acid partial glycerides or medium chain fatty alcohols (0041).  None of these references discloses adding the specific emulsifiers recited in the instant claims.  
prima facie obvious to use a phosphate ester as the emulsifier in Puls’ composition because this substance is disclosed for the same purpose as the emulsifiers specifically identified in Puls.  Please refer to MPEP 2144.06.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Puls et al. (GB 2550002; publication date: 11/08/2017) in view of Punsch et al. (US 2018/0028435; publication date: 02/01/2018) and further in view of Staudigel et al. (US 2007/0160555; publication date: 07/12/2007) as applied to claims 1, 2, 4, 5, 7, 11-16, and 18 above, and further in view of Samuel et al. (US 9,452,129; publication date: 09/27/2016) and f Behan et al. (US 5,190,915; issue date: 03/02/1993).  

The relevant disclosures of Puls, Punsch, and Staudigel are set forth above.  None of these references discloses adding a natural oil as required by instant claim 20. 
Samuel, in the analogous art of hair care compositions (title), discloses that coconut oil in hair care compositions provides nourishment to the hair and scalp (col 2, line 56).  
It would have been prima facie obvious to add a natural oil such as coconut oil to the composition of Puls.  The artisan of ordinary skill would have been motivated to do so in order to provide a hair and scalp nourishing quality to the composition.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding the coconut oil in an amount that has a nourishing effect.  The composition contains waxy/oily ingredients therefore coconut oil, which is also hydrophobic, would be compatible.  With regard to the amount of natural oil required by the instant claims, it would merely be a matter of routine testing of several amounts of coconut oil for one having ordinary skill in the art to determine how much achieves the desired nourishing effect.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
The relevant disclosures of Puls, Punsch, Staudigel, and Samuel are set forth above.  As noted above, Puls discloses that the composition contains 1.0 to 30% by weight of an emulsifier.  Puls discloses further that the emulsifier may be fatty acid partial glycerides or medium chain fatty alcohols (0041).  None of these references discloses adding the specific emulsifiers recited in the instant claims.  
Behan discloses that alkyl phosphate esters, fatty alcohols, and fatty acid monoglycerides were all known as emulsifiers (col 8, lines 55-58) in personal care compositions (title).  It would have been prima facie obvious to use a phosphate ester as the emulsifier in Puls’ composition because this substance is disclosed for the same purpose as the emulsifiers specifically identified in Puls.  Please refer to MPEP 2144.06.  

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.

On page 8, Applicant argues that one having ordinary skill in the art would not necessarily have expectation of success that bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2 would work in a formulation containing diatomaceous earth and silica.  
The examiner respectfully disagrees on this point. Puls discloses that waxes, and specifically bees wax, can be added to the composition, and Punsch discloses that bis-diglyceryl polyacyladipate-1, bis-diglyceryl polyacyladipate-2, or bees wax may be used as the wax component in a hair styling composition.  The disclosure that waxes in general are suitable as well as the disclosure that bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2 were known waxes for use in hair styling compositions together provide reasonable expectation of success that bis-diglyceryl polyacyladipate-1 or bis-diglyceryl polyacyladipate-2 could be formulated successfully into Puls’ composition.  

On page 9, Applicant argues that Staudigel teaches a formulation for treating hair or skin and rinsing the hair or skin, in the form of a shampoo or conditioner that is rinsed off, whereas Puls is directed to a formulation for providing holding power.  Applicant argues that one having ordinary skill in the art would not be motivated to substitute components of a formulation that is said to provide superior conditioning benefits to a composition having holding power.  On page 9, Applicant argues that “[g]iven the different objects of Puls and Staudigel, it seems doubtful whether one of ordinary skill would substitute components disclosed in Staudigel with those of Puls.”
Insomuch as Applicant is arguing that Staudigel is non-analogous art, the two disclosures are both in the field of hair care compositions and are thus properly combinable under 35 USC 103.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one having ordinary skill in the art would have predicted at the effective filing date of the instant invention that diatomaceous earth could also function as a “white pigment” because it was disclosed to do so in the prior art.  It is a “white pigment” whether it is rinsed off or retained in the hair.  Puls discloses that white pigments can be used in their invention to provide hold and reduce shine etc. therefore, one having ordinary skill in the art would predict that any white pigment known in the personal care industry could function as such.  

On page 9, Applicant argues that based upon Puls, one having ordinary skill in the art would add no more than 1.5% of the diatomaceous earth [acting as a white pigment that increases hold and reduces shine, while texture and feel of the hair is improved], citing page 7, 0030 as the location where Puls teaches 1.5 % as an upper limit.
This argument is not persuasive because Puls’ broader disclosure teaches 0.01 to 2.0 % of at least one white pigment (abstract).  This range overlaps with the range recited in instant claim 1 at the value “2”.  See MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Moreover, with regard to instant claim 14, which recites a lower limit of 2.5% on the amount of diatomaceous earth in the instant invention, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, one having ordinary skill in the art would predict the degree of hold to increase and the shine of the hair to decrease proportionally with increasing amounts of white pigment, whether it be titanium dioxide or diatomaceous earth.  

On page 9, Applicant argues that “[j]ust because some of the white pigments disclosed in Puls overlaps with some of the opacifying agents that are disclosed in a laundry list from Staudigel and “could’ be substituted does not mean one of ordinary skill in the art ‘would’ use them in a formulation”.  “For example, out of the laundry list of the opacifying agents taught by Staudigel, actually has a refractive index of greater than 1.8 and wholly inadequate in the composition taught by Puls.”  On pages 9-10, Applicant cites Lenovo Holding Company, Inc., v. Photonic Imaging Solutions, Inc. as stating “[a] determination of obviousness cannot be reached where the record ‘lacks explanation as to how or why the references would be combined to produce the claimed invention.  The ‘factual inquiry’ into the reasons for ‘combining references must be thorough and searching, and the need for specificity pervades.’  Petitioner’s statement that a POSITA could have … does not adequately explain how or why the references would have been combined to arrive at the claimed invention”.  
The examiner notes that this case law does not apply to the instant case where the examiner has thoroughly reviewed the prior art and made a reasoned statement as to why it would have been prima facie obvious as of the effective filing date of the instant invention to replace the titanium dioxide white pigment preferred by Puls’ with diatomaceous earth because one having ordinary skill in the art of hair care compositions would have recognized both of these substances could serve this purpose.  See MPEP 2144.07.  A prima facie case of obviousness may be supported by establishing that a substance was known to serve an intended purpose.  One having ordinary skill in the art at the effective filing date of the instant invention would have predicted that diatomaceous earth could serve as the white pigment in Puls’ invention because it was known as a white pigment comparable to titanium dioxide in the field of hair care.  The examiner also notes that Puls teaches that the refractive index is preferably greater than 1.8; however, this is not a requirement for the white pigment in Puls’ composition (Puls: 0029).  

On page 10, Applicant argues that Samuel discloses a different type of hair care composition than Puls, Punsch and/or Staudigel and on page 11, Applicant argues that Behan teaches incorporating perfume into a personal product.
The examiner maintains the opinion that each of the cited references are properly combined under 35 USC 103 as they are all in the field of personal care compositions and would therefore be within the purview of the artisan of ordinary skill in cosmetics science.  

On page 11, Applicant points out that the examiner cited four references to reconstruct the instant claims. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617